KLEIN, Judge.
Petitioners are defendants in an accident case. They seek certiorari review of an order denying their motion for protective order, which requires their expert, orthopedic surgeon A.F. Petti to answer the following questions by interrogatory:
1. Please state the number of times that you were deposed between June 1, 1998, through June 30,1998.
2. Please state the number of times that your deposition was taken between January 1, 1998 and June 30, 1998 when you were: (a) treating orthopedic physician: (b) defense and/or independent medical examiner; (c) other.
3. In the event that you answered affirmatively section (c) in Question No. 2, please state what your role was that led to your deposition being taken.
4. Please state the number of times you appeared in court to testify between June 1, 1998 and June 30, 1998. (In the event that you were called to testify in more than one (1) courtroom on a particular date, each time you were to testify counted separately where you appeared)(i.e. If you testified on 1/10/98 before Judge Stretifeld at 1:30, before Judge Stafford at 2:30, and before Judge Andrews at 4:00, that would be three (3) appearances).
5. For each court appearance, please state the number of times you were called to testify: (a) By plaintiffs attorney as the treating physician; (b) By plaintiffs attorney as the defense examiner; (c) By defendant’s attorney as a defense examiner; (d) By defendant’s attorney as a treating or consulting physician.
*355(For purposes of responding to these Interrogatories, it is not necessary that you disclose the name of any patients that you treated or examined; it is necessary for you to identify the names of the attorneys with whom you consulted; and it is not necessary for you to identify the amount of money that you billed or were paid for these services).
We conclude, contrary to the petitioners’ argument, that the respondents are entitled to this information under Elkins v. Syken, 672 So.2d 517 (Fla.1996) and Fla.R.Civ.P. 1.280(b)(4)(amended effective Jan. 1, 1997 to reflect Elkins). We also reject Dr. Petti’s argument that he is unable to compile this information. We therefore deny the petition.
FARMER and TAYLOR, JJ., concur.